Citation Nr: 0700835	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-40 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for otitis 
media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to May 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's claims file has 
subsequently been transferred to the RO in Togus, Maine.

In July 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The reopened claim of entitlement to service connection for 
otitis media is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in October 1995, 
the RO denied the veteran's application to reopen a claim of 
service connection for otitis media.

2.  The evidence received since the October 1995 RO decision, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and relates 
to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1995 RO decision that denied the veteran's 
application to reopen a claim of service connection for 
otitis media is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005).

2.  Evidence received since the October 1995 RO decision is 
new and material, and the claim for service connection for 
otitis media is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Because the decision below represents a grant of that portion 
of the claim that is being addressed, there is no need to 
further discuss the impact of the VCAA on this matter.  
Further assistance requirements relating to the matter being 
remanded will be addressed in the remand.

Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in April 
2003), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A June 1945 rating decision denied service connection for 
otitis media, finding that otitis media had preexisted 
service and had not been aggravated by service.  The veteran 
did not appeal the June 1945 rating decision, and it became 
final.  By rating decision dated in October 1995, the RO 
denied the veteran's application to reopen a claim of service 
connection for otitis media.  The veteran did not appeal the 
October 1995 rating decision, and it became final.

The veteran subsequently filed an application to reopen the 
claim of service connection for otitis media in April 2003.  
In a rating decision in July 2003, the RO again denied the 
veteran's petition to reopen the claim, and the present 
appeal ensued.

The medical evidence of record at the time of the October 
1995 decision included the veteran's service medical records.  
The October 1944 enlistment examination reflected that the 
veteran's ears were normal.  As such, he is entitled to the 
presumption of soundness on entrance into service as to any 
ear disability.  However, as noted above, where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service, the presumption of soundness on 
entrance into service may be rebutted.  See 38 U.S.C.A. § 
1111.  

The Board notes that a record dated in November 1944 noted 
chronic right otitis media.  A consultation notation dated 
three days later, indicated that both ears were intact, with 
no discharge.  However, it was observed that the veteran had 
large healed perforations of the right ear.  The veteran was 
hospitalized from April to May 1945 with complaints of right 
ear deafness and running from the right ear.  He gave a 
history of having had discharge of an intermittent character 
from the right ear for as long as he could remember.  It was 
noted that since being in the Navy for the past eight months, 
he had been treated two times for a running ear, and that the 
discharge had been associated with colds.  The veteran also 
reported that he had noted some diminution of hearing on the 
right side.  Physical examination revealed the right ear 
canal contained crusted, purulent material.  It was also 
noted that there was a large posterior perforation showing 
the middle ear to be dry.  Examination of the left ear was 
negative.  X-ray examination of the mastoids in May 1945 
revealed the right mastoid was small, sclerotic, and 
contained no normal air cell.  The left mastoid was larger 
and had a few aerated cells, with most of the cells filled 
with material of soft tissue or fluid density.  The 
impression was chronic right otitis.  It was indicated that 
the veteran's otitis media had existed prior to enlistment.

The veteran was treated for an acute exacerbation of chronic, 
suppurative, right ear otitis media in December 1946.  On VA 
special ear examination in December 1946, the veteran 
reported that at the age of eleven, his right ear began to 
discharge, and continued to do so intermittently until the 
present.  No complaints were offered relative to the left 
ear.  Physical examination produced findings including a 
superior posterior perforation of the right ear drum, 
discharging a muco-purulent foul material.  The left ear drum 
showed a normal anatomical relationship of the drum, with no 
perforation, discharge or congestion visible.  The diagnosis 
was chronic, suppurative otitis media.

A private physician's July 1995 letter revealed that he had 
treated the veteran "for many years for cleaning and 
maintenance of a mastoid cavity of his right ear."  Profound 
right ear hearing loss was also noted.

The October 1995 rating decision held that otitis media pre-
existed service and was not aggravated by service. 

Evidence received since the October 1995 rating decision 
includes an April 2003 VA record which notes a large 
perforation in the right tympanic membrane.  The additional 
evidence also includes the veteran's July 2006 Board hearing 
testimony.  At that hearing, the veteran provided presumed-
credible testimony essentially indicating that he did not 
have problems with his ears (including otitis media) prior to 
service (Board hearing transcript, pages 5-6).

The Board notes that the veteran's claim has been denied on 
the basis that his otitis media had preexisted service and 
was not aggravated by service.  The Board finds that the 
veteran's July 2006 Board hearing testimony directly 
challenges that fact, and it appears that this assertion 
(essentially that the veteran's ears were in sound condition 
upon entrance) has not been previously proffered by the 
veteran.  Even if the veteran has previously indicated that 
he had problems with his ears prior to service, he apparently 
did not state that he had the specific disability of otitis 
media, and, in fact, the veteran may indeed may not be 
qualified to state, see Espiritu v. Derwinksi, 2 Vet. App. 
492 (1992), that those ear problems included otitis media.  
Further, his entrance examination was negative for otitis 
media.

Inasmuch as the veteran's assertion concerning the sound 
condition (at least as to the specific disability of otitis 
media) of his right ear upon entrance to service pertains to 
an unestablished fact necessary to substantiate the claim 
(and is at least partially supported by the October 1944 
service entrance examination's noting the veteran's ears to 
be normal), it raises a reasonable possibility of 
substantiating the claim, is both new and material, and 
requires that the claim be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for otitis media is granted.


REMAND

The Board notes that while the veteran's testimony that he 
had no ear problems prior to service is deemed credible for 
the purpose of determining whether to reopen the claim, and 
is at least partially supported by the findings on the 
October 1944 service enlistment physical, there is evidence 
in the file that indicates that otitis media may have 
preexisted service.  For example, otitis media was diagnosed 
shortly after his entrance to service (November 1944), and it 
appears (as recorded in the May 1945 Report of Medical Survey 
and a May 1971 VA psychiatric examination) that the veteran 
had previously reported that he did have problems with his 
ears prior to service (although he did not state that those 
ear problems included otitis media).

Whether the veteran's otitis media preexisted service is a 
medical question and requires medical expertise.  Under the 
circumstances of this case, the reopening of this claim 
triggers VA's duty to assist him by arranging for medical 
examination/opinion.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he now has otitis media 
or residual disability from such disease, 
and, if so, its likely etiology.  The 
examiner should be provided the veteran's 
entire claims file for review, and any 
indicated studies must be completed.  
Upon review of the claims file and 
examination of the veteran, the examiner 
should provide responses to the 
following: 

a) does the veteran now have otitis media 
or any current disability that is a 
residual of such disease?

b) if the veteran has otitis media (or 
residual disability), is there any 
evidence in the record that renders it 
undebateable from a medical standpoint 
that otitis media preexisted the 
veteran's service?

c) if the veteran has otitis media (or 
other residual disability) and evidence 
in the record that renders it 
undebateable that otitis media preexisted 
service, is there any evidence in the 
record that renders it undebateable from 
a medical standpoint that otitis media 
did not increase in severity during, or 
as a result of events in, service?

The examiner should describe all findings 
in detail, and should explain the 
rationale for all opinions given.

2.  The RO should then adjudicate the 
reopened claim for service connection for 
otitis media, de novo.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


